DETAILED ACTION
The instant action is in response to application 9 December 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The title objection is withdrawn.
Applicant’s arguments on the merits have been considered.  
Applicant’s arguments with the form-based rejection have been considered.  However, the change to the specification has necessitated a new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11, 12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claims 1-8,15-18 and 20 applicant uses the term coupled.  Applicant has given a special definition to the word coupled in the specification, but the definition is indefinite.  Applicant defines coupled in the specification as “in this description, the term “couple” or “couples” may cover connections, communications, or signal paths that enable a functional relationship consistent with this description. For example, if device A generates a signal to control device B to perform an action: (a) in a first example, device A is coupled to device B; or (b) in a second example, device A is coupled to device B through intervening component C if intervening component C does not 
Independent claims 11, 12, 14, and 15 also have the term coupled and are rejected for similar reasons.  For the purposes of examination, coupled will be assumed to mean “directly connected”.  
Claims 2-7, 9, 16-20 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Allowable Subject Matter
Claims 1-7,9, 12, 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, “a pulse frequency modulation (PFM) control circuit including: an input coupled to the current output of the voltage-to-current conversion circuit; and an output; an oscillator circuit including: a reset input coupled to the output of the PFM control circuit; and a clock output; a flip-flop including: an input coupled to the clock output; and an output; and a low-side transistor including a control input coupled to the output of the flip-flop.”
As to claim 11, the prior art fails to disclose: “the voltage-to-current conversion circuit including a current mirror circuit configured to converter the difference voltage to first and second difference currents.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 12, the prior art fails to disclose: “ramp circuit configured to generate a ramp voltage based on the difference current; and a comparator configured to disable the oscillator circuit based on the ramp voltage being less than a PFM reference voltage” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 14, the prior art fails to disclose: “wherein the oscillator circuit is configured to extend a clock period based on a reset signal generated by the PFM control circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 15, the prior art fails to disclose " a pulse width modulation (PWM) control circuit coupled to the low-side transistor and the voltage-to-current conversion circuit; an oscillator circuit coupled to the PFM control circuit; and a flip-flop coupled to the oscillator circuit, the PWM control circuit, the low-side transistor, and the high-side transistor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839